Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 1 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 2 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 3 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 4 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 5 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 6 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 7 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 8 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 9 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 10 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 11 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 12 of
                                       13
Case 19-00730-5-JNC   Doc 322 Filed 07/12/19 Entered 07/12/19 16:22:51   Page 13 of
                                       13
